Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abigail Holman (Reg. #74,708) on May 6, 2021.

The application has been amended as follows: 

13. (Currently Amended) A method comprising: 
maintaining a repository of stock content components; 
receiving a request to search the repository of stock content components from a user account having a subscription providing access to the repository, the request comprising: 
a timing basis associated with the subscription, the timing basis indicating at least one time at which a component of digital content is changed, and an attribute depicted in a subset of the stock content components to be used as a search term to search the stock content components; 
responsive to receiving the request, exposing one or more of the subset of the stock content components from the repository of stock FIG4P7181-US-CON1 PATENTScontent components to the user account for providing the one or more of the subset of the stock content components from the repository as 
responsive to receiving a user selection of a stock content component from the one or more of the subset of the stock content components from the repository, providing the stock content component as the update to the digital content to occur at the at least one time.  

14. (Currently Amended) A method as described in claim 13, further comprising modifying the selected stock content component before providing the stock content component as the update.  

16. (Currently Amended) A method as described in claim 13, wherein the subscription specifies that the updates are paid for responsive to the receiving of the user selection rather than according to the timing basis at which the one or more of the subset of the stock content components are exposed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable in light of the above examiner’s amendments and in conjunction with the applicant’s response filed 04/26/2021.  This invention is generally directed towards refreshing content components on digital content on a timing basis.  The prior art fails to teach or suggest “providing by the at least one computing device, the second content component as a second update to the digital content according to the timing basis to replace the first content component” as required by independent claim and in conjunction with all other claimed limitations especially including but not limited to “receiving, by the at least one computing device, request for the service to search a digital content repository and identify a plurality of digital content components, the request specifying a timing basis at which the service updates the digital content by providing a content 
While the closest prior arts teach refreshing content on a web page at predefined time intervals (i.e. previously cited US Pub. No. 2018/0101774 A1), the arts fall short in teaching or suggesting that the time intervals are included in a search request which also includes an attribute for searching a digital content repository as required by the applicant’s independent claims as explained above.
Other close prior arts, such as US Pub. No. US Patent 8,005,837 B2, 2019/0050456 A1, or US Patent 7,890,571 B1 generally teach updating web page content at various intervals, however, the arts fall short in teaching or suggesting the above identified claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jonathan Bui
/JONATHAN A BUI/Primary Examiner, Art Unit 2448